As filed with the Securities and Exchange Commission on 2009Registration No. U.S. SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM S-1 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF APPLIED MINERALS, INC. (Name of small business issuer in its charter) Delaware 1044 82-0096527 (State of jurisdiction of (Primary Standard Industrial (I.R.S. Employer incorporation or organization) Classification Code Number) Identification No.) 110 Greene Street – Ste 1101, New York, NY (208) 556-1181 (Address and telephone number of principal executive offices and principal place of business) Andre Zeitoun Chief Executive Officer 110 Greene Street – Ste 1101, New York, NY (208) 556-1181 (Name, address and telephone number of agent for service) Copies to: William Gleeson K&L Gates LLP Suite 2900 925 Fourth Avenue Seattle, WA98104 (206) 623-7580 Approximate date of proposed sale to the public: From time to time after this Registration Statement becomes effective. If any of the securities being registered on this form are to be offered on a delayed or continuous basis pursuant to Rule 415 under the Securities Act, check the following box.  If this Form is filed to register additional securities for an offering pursuant to Rule 462(b) under the Securities Act, please check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering.  If this Form is a post-effective amendment filed pursuant to Rule 462(c) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering.  If this Form is a post-effective amendment filed pursuant to Rule 462(d) under the Securities Act, check the following box and list the Securities Act Registration Statement number of the earlier effective Registration Statement for the same offering.  Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer Accelerated filer Non-accelerated filer (Do not check if a smaller reporting company) Smaller reporting company CALCULATION OF REGISTRATION FEE Title of each class of securities to be registered Amount to be registered(2) Proposed maximum offering price per share(3) Proposed maximum aggregate offering price(3) Amount of registration fee(3) Common Stock, $0.001 par value per share (shares issued pursuant to conversion of PIK Notes (1) sold by the issuer, plus PIK interest on such notes) 10,256,902 $0.60 $6,154,141 $343 Common Stock, $0.001 par value per share (shares issuable pursuant to outstanding PIK Notes sold by the issuer) 2,057,692 $0.60 $1,234,615 $69 Common Stock, $0.001 par value per share (shares that may be issued as PIK interest on outstanding PIK notes) 2,996,068 $0.60 $1,797,641 $100 Common Stock, $0.001 par value per share (shares issuable on exercise of outstanding options to purchase Common Stock) 7,633,277 $0.60 $4,579,966 $256 Common Stock, $0.001 par value per share (shares issued as compensation) 287,302 $0.60 $172,381 $10 Common Stock, $0.001 par value per share (shares issuable on exercise of an outstanding warrant) 160,000 $0.60 $110,400 $5 Total 23,391,241 $14,049,144 $783 (1) PIK Notes refers to 10% PIK-Election Convertible Note due 2018 (2) In addition, pursuant to Rule 416 under the Securities Act of 1933, this Registration Statement includes an indeterminate number of additional shares as may be issuable on conversion of the PIK Notes or the warrant or on then already issued shares as a result of stock splits, stock dividends or similar transactions which occur during this continuous offering. (3) Estimated solely for the purpose of calculating the amount of the registration fee pursuant to Rule 457(c) of the Securities Act based on the average of the high and low quotation of our common stock, as reported on the OTCBB quotation service on December 17, The Registrant hereby amends this Registration Statement on such date or dates as may be necessary to delay its effective date until the Registrant shall file a further amendment which specifically states that this Registration Statement shall thereafter become effective in accordance with Section 8(a) of the Securities Act of 1933 or until the Registration Statement shall become effective on such date as the Commission, acting pursuant to Section 8(a), may determine The information in this prospectus is not complete and may be changed.The securities subject to this registration statement may not be sold until the registration statement filed with the Securities and Exchange Commission is effective.This prospectus is not an offer to sell these securities and is not soliciting an offer to buy these securities in any jurisdiction where the offer or sale is not permitted. PROSPECTUS 23,391,241 Shares APPLIED MINERALS, INC. Common Stock This prospectus relates to the offer and sale of up to 23,391,241 shares of our common stock, $0.001 par value, from time to time by certain of our stockholders, or persons who have become or may become our stockholders upon the conversion of our 10% PIK-Election Convertible Note due 2018 (“PIK Notes”) and on conversion of a warrant issued by us.We refer to these persons throughout this prospectus as the “selling stockholders.” The selling stockholders may sell all or any portion of their shares of common stock in one or more transactions on the over the counter stock market or in private, negotiated transactions.Each selling stockholder will determine the prices at which the stockholder’s shares will be sold.Although we will incur expenses in connection with the registration of the shares of common stock offered under this prospectus, we will not receive any proceeds from the sale of the shares of common stock by the selling stockholders. Our common stock is quoted on the OTCBB under the symbol “AMNL.”On December 11, 2009, the closing bid quotation of our common stock was We may amend or supplement this prospectus from time to time by filing amendments or supplements as required.You should read this entire prospectus and any amendments or supplements carefully before you make your investment decision. The shares of common stock offered under this prospectus involve a high degree of risk.See “Risk Factors” beginning at page 4. Neither the Securities and Exchange Commission nor any state securities commission has approved or disapproved of these securities or passed upon the accuracy or adequacy of this prospectus.Any representation to the contrary is a criminal offense. The date of this prospectus is December , 2009 TABLE OF CONTENTS Page Prospectus Summary II-1 Risk Factors II-2 The Offering II-4 Note Regarding Forward Looking Statements II-4 History and Development of the Company II-5 Properties II-8 Legal Proceedings II-10 Management’s Discussion and Analysis of Financial Condition and Results Of Operations II-12 Board of Directors II-18 Director Compensation II-21 Executive Officers II-21 Executive Compensation II-22 Outstanding Equity Awards at December 31, 2008 II-24 Compensation Committee Interlocks And Insider Participation II-25 Securities Ownership II-25 Related Party Transactions II-25 Use of Proceeds II-28 Price Range of Our Common Stock and Other Stockholder Matters II-29 Description of Capital Stock II-29 10% PIK-Election Convertible Notes Due 2018 II-30 Selling Stockholders II-31 Plan of Distribution II-33 Shares Eligible for Future Sale II-35 Legal Matters II-35 Experts II-35 Where You Can Find More Information II-35 Financial Statements II-36 Information Not Required In A Prospectus II-85 We have not authorized any person to give you any supplemental information or to make any representations for us.You should not rely upon any information about our company that is not contained in this prospectus.Information contained in this prospectus may become stale.You should not assume that the information contained in this prospectus or any prospectus supplement is accurate as of any date other than their respective dates, regardless of the time of delivery of this prospectus or of any sale of the shares.Our business, financial condition, results of operations and prospects may have changed since those dates. The selling stockholders are offering to sell, and seeking offers to buy, shares of our common stock only in jurisdictions where offers and sales are permitted. Unless otherwise specified or the context otherwise requires, references in this prospectus to the “Company,” “we,” “us,” and “our” refer to Applied Minerals, Inc., a Delaware corporation, and its consolidated subsidiary. PROSPECTUS SUMMARY You should read this summary in conjunction with the more detailed information and financial statements in this prospectus. This summary does not contain all of the information you should consider before investing in our securities.You should read all of the information incorporated in this prospectus carefully, especially the risks of investing in our securities discussed under “Risk Factors” before making an investment decision. The offering of Common Stock is being made by certain holders of Common Stock of the Company.The Company will not receive any proceeds from the sale of the Common Stock by the selling shareholders. The Company will, however, receive proceeds in the amount of $5,325,544 assuming the exercise of all options held by the selling shareholders, subject to the outstanding warrants to purchase Common Stock of the Company are exercised using a cashless method. The Company was initially incorporated as Atlas Mining Company in the state of Idaho on March 4, 1924.The Company reincorporated in the state of Delaware on November 3, 2009, changing its name to Applied Minerals, Inc. We formerly operated a contract mining business and were engaged in the development of our resource property, the Dragon Mine, located in the state of Utah.
